John A. Fogleman, Justice. I concur in the result but do not agree with the reasons stated therefor in the majority opinion. Neither do I agree with the applicability of the authority cited therein. It seems to me that the statute governing actions of the court after the expiration of the term is applicable here and that there is a possibility that a showing might have been made to support the action of the trial court in setting aside its earlier order. I still would deny the writ. The original complaint was deficient in that the plaintiff had not been appointed administratrix, even though she was the next of kin of the decedent. The defendant was improperly named as Pepsi-Cola Bottling Company, apparently a non-existent entity. Before the order of October 20th dismissing the cause without prejudice, the plaintiff had been appointed administratrix and alleged that the proper defendant was Southwest Pepsi Bottlers, Inc., d/b/a Pepsi-Cola Bottling Company of Fort Smith. She asked that her complaint be amended with respect to the parties and by addition of an allegation as to the value of an automobile before and after the automobile collision which was the subject of the action. She prayed that the defendant as named in the amendment be made a party and that summons be issued for it. Summons was issued out of the Scott Circuit Court and directed to the Sheriff of Sebastian County who returned the same, showing service on Southwest Pepsi Bottling Company and Ernest Bowden on October 18,1967. These are the defendants in the Scott County action and the petitioners here. The order of dismissal in this case was granted upon the motion of the defendants originally named. These motions were filed on the 2nd day of October and the 16th day of October. No motion was filed by either defendant on or after the 18th day of October. The order of dismissal entered on the 20th, on the motion of defendants, could not have had any effect on the amendment to the complaint on which process was duly served. While a formal amendment may relate back to the filing of the original pleading, the rule is otherwise when the new pleading goes to a matter of substance, such as a change in the party-defendant. The filing of the amendment formed a new point for the commencement of the suit against the defendant in its correct name and status. Bunch v. Launius, Chancellor, 222 Ark. 760, 262 S.W. 2d 461; Schiele v. Dillard, 94 Ark. 277, 126 S.W. 835; Lewelling v. M.W.W. Underwriters, 140 Ark. 124, 132, 215 S.W. 258. The petitioners filed suit in Sebastian County on the 9th day of November, 1967, and service of process had thereon subsequent to that date. The action in Scott County was pending and the date of its commencement was October 18th. Consequently, the Scott County court would have jurisdiction. I am authorized to state that George Rose Smith, J., joins in this concurrence.